70 F.3d 120
24 Media L. Rep. 1224
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William F. McIVER, II, Plaintiff-Appellant,v.CBS, "A CURRENT AFFAIR", Defendant,andMaureen O'Boyle, Hilari Palatnik, Bill McGowan, Defendants-Appellees.
No. 94-35561.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 18, 1995.Decided Nov. 6, 1995.

Before:  WALLACE, Chief Judge, D.W. NELSON and BRUNETTI, Circuit Judges.


1
ORDER*


2
The district court granted summary judgment to Defendants-Appellees O'Boyle, Palatnik, and McGowan on three independent grounds:  failure to show actual malice, the fair reporting privilege, and the neutral reporting privilege.  In his brief, Appellant McIver did not address the two reporting privileges, a failure he conceded at oral argument.  He has thus waived any arguments against these alternative grounds.  Destination Ventures, Ltd. v. F.C.C., 46 F.3d 54, 57 (9th Cir.1995).  As the reporting privileges are sufficient to support the grant of summary judgment, we affirm.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3